DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 3/31/2021 and 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/886,253 and Application No. 16/729,943, respectively, have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome.
.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it fails to include details regarding the second load displacement characteristic of the second dome and the load displacement characteristic of the second dome.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "lower load increase rate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okutani [US 2018/0286604].
In regard to claim 1, Okutani discloses [in Figs. 1A and 2A-3B] a reaction force generating member [15] comprising: a first dome [15b] that gives a reaction force to an operation member [10] according to a depression of the 5operation member [10]; and a second dome [15d] that includes a bowl part [15e] disposed inside the first dome [15b], and a projection [15f] projecting downward from a center of the bowl part [15e] and depressing a switch [14d] disposed below the operation member [10], 10wherein the first dome [15b] has a first load displacement characteristic [Fig. 3A and par. 0039] in which a depression load of the operation member [10] increases until the first dome performs buckling deformation according to depression of the 15operation member, the depression load of the operation member reaches a peak load [F0], and the depression load of the operation member [10] decreases after the buckling deformation, the second dome [15d] has a second load displacement 20characteristic [Fig. 3A and par. 0044] in which the depression load of the operation member [10] nonlinearly increases according to a depression amount of the operation member [10], and when the depression load of the operation member [10] in a total of the first and the second load displacement 25characteristics of the first dome [15b] and the second dome [15d] decreases after the peak load and before the depression load of the operation member [10] reaches a bottom load [F3] which is a minimum load after the peak load [F0], the projection [15f] turns on the switch [14d], and 30wherein the second load displacement characteristic has a load increase rate that increases as the depression amount of the operation member [10] increases [see Figs. 3A].

In regard to claim 3, Okutani discloses [in Figs. 1A and 2A-3B] the reaction force generating member [15] as claimed in claim 2, wherein the projection [15f] is in contact with the switch [14d] simultaneously with or immediately after the first dome [15b] performs the buckling deformation [par. 0042].  
In regard to claim 4, Okutani discloses [in Figs. 1A and 2A-3B] the reaction force generating member [15] as claimed in claim 1, wherein after the depression load of the operating member [10] reaches the peak load [F0] bottom load [F3] then turns on the switch [14d], the second load displacement 15characteristic has a lower load increase rate [Figs. 3A and 3B and par. 0044].
In regard to claim 5, Okutani discloses [in Figs. 1A and 2A-3B] a key switch device [100] comprising: an operation member [10] to be depressed; 20a switch [14d] disposed under the operation member [10]; and a reaction force generating member [15], provided between the operation member [10] and the switch [14d], including: a first dome [15b] that gives a reaction force to the operation member [10] according to the depression of the 25operation member [10]; and a second dome [15d] that includes a bowl part [15e] disposed inside the first dome [15b], and a projection [15f] projecting downward from a center of the bowl part [15e] and depressing the switch [14d] disposed below the operation 30member [10], wherein the switch [14d] is turned on when a stroke of the operation member [10] is larger than a first stroke [S0] corresponding to a peak 
In regard to claim 6, Okutani discloses [in Figs. 1A and 2A-3B] the key switch device [100] as claimed in claim 5, 10wherein the projection [15f] is in contact with the switch [14d] simultaneously with or immediately after the stroke of the operation member [10] reaches the first stroke [par. 0042].  

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not fully persuasive. In regard to Priority and the objections to the Drawings and Specification, the Attorney argued that the terms “second load displacement characteristic of the second dome” and “first load displacement characteristic of the second dome” are supported in pages 19-20 and Fig. 20 of Application No. 14/264,652.  The Examiner disagrees that the highlighted portions by the Applicant provide sufficient support of the terms.  The highlighted portions do not specifically support the claim limitations of the load displacement characteristic of the second dome.  Instead, pages 19-20 and Fig. 20 disclose the total load when operating the keyswitch device.
In regard to the rejections under 35 U.S.C. 102(a)(1), Applicant’s arguments with respect to claim 1 have been considered but are moot because the matter specifically challenged in the argument has been cancelled from claim 1.  Applicant also argues that “this application is entitled to claim priority to U.S. Patent Application No. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833